995 F.2d 869
61 Empl. Prac. Dec. P 42,329
Carl Wayne SMITH, Appellant,v.ARKANSAS DEPARTMENT OF CORRECTION, Appellee.
No. 92-3015.
United States Court of Appeals,Eighth Circuit.
Submitted June 9, 1993.Decided June 16, 1993.

Appellant, pro se.
Angelela S. Jegley, Little Rock, AR, for appellee.
Before BOWMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Carl Wayne Smith, an African-American, appeals the district court's1 judgment for the Arkansas Department of Correction (ADC) in this employment discrimination suit.   We affirm.


2
ADC discharged Smith from his position as a correctional officer, on the grounds that he had falsified written information and had physically and verbally abused an inmate.   Smith then filed this Title VII action against ADC, alleging that his discharge was due to his race.   Smith further alleged that, of the three officers present during the alleged abuse, only he and another black officer were discharged;  the third officer was white.


3
After a two-day trial, the district court found that the testimony of the defendant's witnesses was credible, and that Smith's testimony was not credible.   The court held that Smith's supervisors presented a legitimate and compelling reason for discharging Smith, and Smith did not prove that the stated reason for the discharge was pretextual or that he was treated in a disparate manner.   The court was "convinced that the stated reason" for Smith's discharge was "the true reason that motivated" his supervisors.


4
Our review is limited to whether the district court's finding that ADC did not discriminate against Smith was clearly erroneous.   See Tuttle v. Henry J. Kaiser Co., 921 F.2d 183, 185-86 (8th Cir.1990).   Under this standard, we must construe the evidence in the light most favorable to ADC, see id., and must give "due regard to the opportunity of the trial court to judge the credibility of the witnesses."  Burns v. McGregor Elec. Indus., Inc., 955 F.2d 559, 563 (8th Cir.1992).   In addition, "we will not overturn a factual finding unless it is not supported by substantial evidence, it is based on an erroneous view of the law, or we are left with the definite and firm conviction that an error has been made."  Prior v. United States Postal Serv., 985 F.2d 440, 441 (8th Cir.1993).


5
After carefully reviewing all of the evidence presented at trial, we believe that the district court's findings are well-supported by the testimony and evidence.   We conclude, therefore, that the district court did not clearly err in finding that Smith's discharge was not racially motivated.


6
Accordingly, we affirm.



1
 The Honorable Garnett Thomas Eisele, Senior United States District Judge for the Eastern District of Arkansas